COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00382-CR


GEORGE PAUL SIMON                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant George Paul Simon entered an open plea of guilty to possession of

more than four grams but less than two hundred grams of methamphetamine with

intent to deliver.2 He also signed a judicial confession. A jury convicted Appellant

and assessed his punishment at twenty years’ confinement.           The trial court

sentenced him accordingly.

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Health & Safety Code Ann. §§ 481.102(6), .112(d) (West 2010).
      Appellant’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In the brief, counsel avers that, in

his professional opinion, this appeal is frivolous. Counsel’s brief and motion meet

the requirements of Anders v. California3 by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. Although

Appellant was given an opportunity to file a pro se response to the Anders brief, he

has not done so. The State also did not file a brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that the appeal is frivolous and fulfills the requirements of Anders, this court

is obligated to undertake an independent examination of the record.4 Only then may

we grant counsel’s motion to withdraw.5 Because Appellant entered an open plea of

guilty, our independent review for potential error is limited to potential jurisdictional

defects, the voluntariness of Appellant’s plea, error that is not independent of and

supports the judgment of guilt, and error occurring after entry of the guilty plea.6

      We have carefully reviewed counsel’s brief and the record. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in the




      3
       386 U.S. 738, 87 S. Ct. 1396 (1967).
      4
       See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).
      5
       See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
      6
       See Monreal v. State, 99 S.W.3d 615, 619–620 (Tex. Crim. App. 2003).


                                           2
record that arguably might support any appeal.7 Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.




                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 24, 2012




      7
       See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).


                                         3